Case 2:18-cv-13698-WJM-MF Document 51 Filed 05/11/20 Page 1 of 3 PageID: 598




                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY

        ALISON GEORGE, Individually and
        on Behalf of Others Similarly Situated,

                       Plaintiff,                                         1$-cv- 13698

                V.
                                                                           OPINION
        RUSHMORE SERVICE CENTER,
        LLC, et cii.


                       Defendants.

          WILLIAM J. MARTINI, U.S.D.J.:
        This matter comes before the Court on Plaintiff Alison George’s one count complaint
 under the Fair Debt Collection Practices Act (“FDCPA”). ECF No. 13. Now before the Court
 is Defendants Rushmore Service Center. LLC (“Rushmore”). iMiles Beacom. I)ale
 Dobberpuhi, and Thomas Sanford’s (“Individual Defendants” and with Rushmore.
 “Defendants”) motion to compel arbitration. ECF No. 43. Fot the reasons set forth below,
 the motion is GRANTED.
   I.          BACKGROUND
         The facts and procedural history of this case were set forth in the Court’s February 11,
 2019 Opinion, familiarity with which is assumed. ECF No.26 (“2019 Opinion”). Pursuant
 to the 2019 Opinion and accompanying Order. ECF No. 27, the parties engaged in discoveiy
 on the narrow issue of whether Plaintiffs claims are covered by an arbitration clause. No\v
 before the Court is Defendants’ renewed motion to compel arbitration. ECF No. 43.
  II.          DISCUSSION
         While FRCP 56 requires the Court to view the evidence in favor of the non-moving
 party. here, there are no genuine issues of fact. Plaintiff, as “the party resisting arbitrationj.J
 bears the burden of proving that the claims at issue are unsuitable for arbitration.” Green Tree
 fin. Corp-Alabama v. Randolph. 531 U.S. 79, 91(2000). Plaintiff argues (a) he never agreed
 to arbitrate. (b) Defendants cannot enforce any arbitration agreement, and (c) her claim fails
 outside any agreement.
          A.      Plaintiff Assented to the Arbitration Agreement
       The parties agree South Dakota law governs this dispute. Mot. at 17; Opp. at 5. Thus,
the “use of an accepted credit card    creates a binding contract between the card holder and
                                        .   .   .



the card issuer.” S.D.L. § 54-11-9. When a card agreemetit is provided with the card. the
card user is bound to those terms. See Cavanan v. Citi Holdings, Inc., 92$ F. Supp. 2d 1182,
1199 (S.D. Cal. 2013); Khaliqttzzaman v. Equtfax info. Servs. LLC, 17-cv-1450, 201$ WL
3825887, at *3 (E.D.N.Y. Acig. 10, 2018).
Case 2:18-cv-13698-WJM-MF Document 51 Filed 05/11/20 Page 2 of 3 PageID: 599




         With their motion, Defendants submit a declaration from Julie Gilson, an employee of
 Premier Bankcard, LLC, (“PBC”). Gilson Dccl. ¶ 1, ECF No. 43-3. PBC is the servicing
 entity for First Premier Bank (“FPB”), which issued the credit card. Id. Ms. Gilson avers that
 as part of FPB’s “normal course of business    ...it directed its vendor .  to mail the credit
                                                                              .



 card for [Plaintiff’] along with the Card Agreement containing the terms and conditions
 governing the Account (‘Card Agreement’).” Id. ¶ 7. Based on her review of PBC’s records,
 “the Card Agreement was mailed to [Plaintiff’] on or around February 13, 2013.” Id. ¶ 8.
 Thereafter, Plaintiff used the card. Id. ¶ 9. Under South Dakota law, that created a binding
 contract governed by the terms of the arbitration agreement. See Cayanan, 928 F. Supp. 2d
 at 1199 (citing S.D.L. § 54-1 1-9). If New Jersey law applied instead, the result is identical.
 SeeSarozav. Client Servs., Inc. 17-cv-3429, 2019 WL 5677968, at *2 (D.N.J. Aug. 22. 2019).
        B.     Defendants’ Can Enforce the Arbitration Agreement
        Arbitration agreements, like all contracts, are enforced according to their plain terms.
 See Aliments Krispy Kernels, Inc. v. Nichols Farms, 851 F.3d 283, 288—89 (3d Cii’. 2017).
 When those terms are clear, the Court need-not proceed past the four-coi’ners of the document.
 Wimmer v. Top Gun Guide Serv., Inc., 421 F. Supp. 3d 849, 853-54 (D.S.D. 2019).
         Plaintiff argues that because FPB issued the card, they are the only entity with an
 arguable right to compel arbitration. See Opp. 6-27. But arbitration is mandatory for claims
 by “you or us,” which explicitly includes FPB and “the employees, parents, subsidiaries,
 affiliates, beneficiaries, agents and assigns of’ you and us.” Gilson Dccl. Ex. B (“Cai’d
 Agreement”). The parties agree PBC is FPB’s affiliate. Opp. at 39 (“It was the Bank’s
 affiliate, [PBC], who hired Rushmore as an independent contractor.”). Accordingly, PBC is
 included of the definition of”us,” i.e., those empowered to enforce the arbitration agreement.
 See Card Agreement (defining “us” to include “affiliates”). Because PBC is included in “us,”
 its agents, assigns, and employees may also enforce the arbitration agreement. See id.
         Given the undisputed facts, the Court finds that Rushmore is an “agent” of PBC. PBC
 and Rushmore entered an Agreement for Collection Services on April 7, 2011. ECF No. 43-
 2 at 155-158 (“Collection Agreement”). Pursuant to that agreement, Rushmore was
 “contractually obligated to collect delinquent credit card accounts issued by First Premier
 Bank.” Id. The contract required Rushmore to “use diligence[ and employ] such lawful
 means, methods, and procedures as in [Rushmore’s] judgment, discretion, and experience”
 would be effective to collect on overdue accounts. Id. If Rushmore believed the full amocint
 could not be recovered, it had “authority to compromise [on] accounts    ... in an amount not
 less than seventy percent (70%)” the amount owed. Id.
        The Collection Agreement—particularly the explicit authority to settle claims—makes
 Rushmore PBC’s agent. See Dahl v. Sittner, 429 N.W.2d 458, 46 1—62 (S.D. 1988) (“An
 agency relationship is defined as ‘the representation of one called the principal by another
 called the agent in dealing with third persons.” (quoting S.D.L. § 59-1-i)).’ As an agent of


   Given that Rushmore technically collected FPB’s debts (not PBC’s), FPI3 and Rushmore may have
 a direct agency relationship as well. See S.D.L. § 59-I-I.
Case 2:18-cv-13698-WJM-MF Document 51 Filed 05/11/20 Page 3 of 3 PageID: 600




 PBC, Rushmore may enforce the arbitration agreement. See Card Agreement. And the
 Individual Defendants are unquestionably Rushmore’s employees. Thus, all Defendants may
 enforce the arbitration clause. See Id. (applying to, atici, FPB’s affiliates, the affiliates’
                                                       inter


 agents, and their agents’ employees).
        Plaintiffs citation to White v. Sunoco, $70 f.3d 257 (3d Cir. 2017), and Orn v. Atltran,
 779 F. App’x. 996 (3d Cir. 2019), is inapposite. Unlike here, the arbitration agreements in
 those cases did not explicitly permit affiliates, their agents, and their agents’ employees to
 enforce the arbitration clause. The Court’s conclusion here rests on those specific terms,
 which are enforceable as written. See Wiminer, 421 F. Supp. 3d at $54; see also Doyle v. Ad
 AstraRecoveiyServs., Inc., 17-cv5233, 201$ WL 1169121, at *6 & n.7 (D.N.J. Mar. 6,201$)
 (citing In re Prudential Ins. Co., 133 f.3d 225, 229—30 (3d Cir. 199$) (granting non-
 signatory’s motion to compel arbitration because provision, as written, applied to party)).
        C.     The Claim Falls Within the Arbitration Agreement
         Plaintiff’s final argument, that her claim under the FDCPA falls outside the scope of
 the arbitration clatise, requires little analysis. The arbitration clause explicitly applies to:
 (a) ‘any claim, dispute or controversy by either you or us, arising out of or relating in any way
 to this Contract, this Provision (including claims regarding the applicability, enforceability or
 validity of this Provision), your Credit Account, any transaction on your Credit Account and
 our relationship”; and (b) “claims of every kind and nature   .   regardless of legal theory and
                                                                   .   .



 remedy sought, including, but not limited to, claims based in         statutory law (federal and
                                                                           .   .   .



 state).” Card Agreement.
         The debt collection letter underlying this case unquestionably “relates” to Defendant’s
 credit account. See Card Agreement. The original debt “arises out of’ Defendant’s card use.
 Id. And Plaintiffs FDCPA claim is statuary, as explicitly provided for in the Card
 Agreement. id. Thus, the arbitration clause applies to Plaintiff’s claim. See Doyle, 2018 WL
 1169121, at *6.
 III.        CONCLUSION
       For the reasons set forth above, the motion, ECF No. 43, is GRANTED.                          An
 appropriate order follows.




 Date: MayJ, 2020                                                              ktAfrt(NI, U.S.D.J.
